Citation Nr: 1243954	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a right shoulder injury, status post acromioplasty with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for degenerative joint disease of the right shoulder as secondary to the service-connected residuals of right (nondominant) should injury, status post acromioplasty; the 20 percent disability evaluation assigned for the right shoulder disability was continued, to include the degenerative joint disease as part of the evaluation effective from July 1, 1992.

A Board hearing was held before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to an evaluation in excess of 20 percent for a right shoulder injury, status post acromioplasty with degenerative joint disease.

The Veteran was last afforded a VA examination in July 2003 in connection with a prior claim.  Notably, it does not appear that he was provided a VA examination in connection with his current claim for an increased evaluation.  Moreover, the Veteran testified at his February 2012 hearing before the Board that his right shoulder disability had worsened since the last VA examination.  See Board Hearing Tr. at 3, 10.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right shoulder disability.

In addition, the Veteran testified at his February 2012 hearing that he was receiving both VA and private treatment (Dr. T.M.B.).  See Board Hearing Tr. at 4.  A review of the file indicates that VA treatment records are current through August 2007 and that private treatment records are current through August 2005.  Therefore, any outstanding medical records pertinent to the claim should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for treatment records from Dr. T.M.B. dated from August 2005 to the present.

The RO/AMC should also obtain any outstanding VA treatment records, including records from the Tennessee Valley Health Care System and the Chattanooga Community-Based Outpatient Clinic (CBOC) dated from August 2007 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees, state which hand is dominant, and indicate whether there is any form of ankylosis.  In addition, the examiner should state whether there is any impairment of the humerus, clavicle, or scapula, and if so, he or she should provide the findings necessary to evaluate such impairment.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

